Citation Nr: 0719617	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  04-13 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation greater than 10 
percent for subluxation of the left shoulder with capsulitis, 
formerly diagnosed as biceptial tendonitis (hereafter "left 
shoulder disability").  

2.  Entitlement to a disability evaluation greater than 10 
percent for reflux esophagitis and irritable spastic colon 
(hereafter "gastrointestinal disorder").  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from January 1991 to August 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The veteran does not have nonunion of the clavicle or 
scapula with loose movement.  Nor does he have dislocation of 
the clavicle or scapula.  

2.  The veteran does not have a severe gastrointestinal 
disorder with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  


CONCLUSIONS OF LAW

1.  The criteria for a higher rating for a left shoulder 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.71a, 
Diagnostic Code (DC) 5203 (2006).

2.  The criteria for a higher rating for a gastrointestinal 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.114, DC 7319 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO scheduled the veteran for VA examinations to assess 
the current severity of his disabilities in 2004 and 2002.  
The veteran failed to report for his digestive systems and 
joint examinations in 2004 and his joints examination in 
2002.  

VA regulations clearly state that when a veteran, without 
good cause, fails to report for an examination scheduled in 
conjunction a claim for increase compensation benefits, the 
clam shall be denied.  See 38 C.F.R. § 3.655(a).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  Unfortunately, the veteran has not shown 
good cause for his failure to appear for his VA examinations.  
As a result, the Board is denying his claims.  

Even if the Board was not denying the claims because he 
failed to report for his scheduled VA examinations, his 
claims could not be granted because his disabilities do not 
meet the criteria for higher evaluations.  

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected left shoulder disability, currently 
evaluated as 10 percent disabling.  His disability is 
currently rated by analogy under DC 5299-5203, impairment of 
the clavicle or scapula.  38 C.F.R. § 4.71a.  

Under DC 5203, a 10 percent rating is warranted when there is 
malunion of the clavicle or scapula, or nonunion of the 
clavicle or scapula without loose movement.  A 20 percent 
rating is warranted for nonunion of the clavicle or scapula 
with loose movement or dislocation of the clavicle or 
scapula.  

A March 2002 VA treatment report showed the veteran's left 
shoulder forward flexion was 150 degrees and his abduction 
was 160 degrees.  He had 5/5 strength and a positive 
impingement sign.  X-rays detected a heterotrophic 
ossification on his shoulder.  He was diagnosed with a 
heterotrophic ossification, status post Bankart repair.  

A November 2002 VA treatment report showed that the veteran 
used an ice pack and sling to relieve left shoulder pain.  He 
reported working full time driving a garbage truck.  

A March 2003 VA treatment record indicated that the veteran 
had a heterotrophic ossification resected in November 2002, 
and that he was capable of working, but could not do heavy 
lifting.  

There is no evidence of record to show that the veteran has 
nonunion or dislocation of the clavicle or scapula.  
Therefore, his left shoulder disability does not meet the 
criteria for a 20 percent evaluation.  Reviewing the 
evidence, the Board finds that the overall disability picture 
for the veteran's left shoulder disability does not more 
closely approximate a 20 percent rating.  38 C.F.R. § 4.7.  
Therefore, the preponderance of the evidence against this 
claim.  38 C.F.R. § 4.3.  

The veteran asserts that he is entitled to a higher 
evaluation for his gastrointestinal disorder, currently rated 
by analogy under DC 7399-7319, irritable colon syndrome.  
Under DC 7319, a 10 percent evaluation is warranted when 
there is moderate disability with frequent episodes of bowel 
disturbance with abdominal distress.  A 30 percent evaluation 
is warranted when the disability is severe, with diarrhea or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  38 C.F.R. § 4.114, DC 7319.  

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use 
of terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.  

A November 2003 VA treatment report showed that the veteran 
complained of diarrhea and constipation, which was later 
shown to be an episode of gastroenteritis.  

In April 2002, the veteran underwent a VA digestive 
conditions examination.  The complained of nausea and 
vomiting, which decreased when he was at rest or relaxed.  He 
reported having a bowel movement once per day.  The examiner 
stated that he had a negative GI small bowel series, a 
negative nuclear medicine gastric emptying study, a negative 
ultrasound, a negative preliminary blood work.  Upon 
examination, his abdomen was mildly distended and no 
tenderness was elicited.  The examiner stated that his 
pathology indicated irritable bowel syndrome.  

While the evidence shows that the veteran has alternating 
diarrhea and constipation, there is no evidence of record to 
show that his disability is severe, or that he has more or 
less constant abdominal distress.  As noted above, the 
veteran failed to report for a 2004 VA digestive conditions 
examination which would have provided evidence pertinent to 
his claim.  Reviewing the evidence, the Board finds that the 
overall disability picture for the veteran's gastrointestinal 
disorder does not more closely approximate a 20 percent 
rating and the post-service medical record provides evidence 
against this claim.  Therefore, the preponderance of the 
evidence against this claim.  38 C.F.R. § 4.3.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating greater than 10 percent for a left shoulder disability 
or a gastrointestinal disorder.  38 C.F.R. § 4.3.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in March 2002, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued the VCAA notice prior 
to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The RO did not 
specifically ask the veteran to provide any evidence in his 
possession that pertains to the claim.  Id. at 120-21.  
However, the Board is satisfied that the March 2002 VCAA 
notice otherwise fully notified the veteran of the need to 
give VA any evidence pertaining to his claim, such that there 
is no prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).   See Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran. 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claims were granted.  However, since the veteran's claims are 
being denied, no disability rating or effective date will be 
assigned.  Therefore there can be no possibility of any 
prejudice to the veteran.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, and VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  


ORDER

An increased evaluation for a left shoulder disability is 
denied.  

An increased evaluation for a gastrointestinal disorder is 
denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


